Exhibit 10.35

SECOND AMENDMENT TO AGREEMENT OF SALE
THIS SECOND AMENDMENT TO AGREEMENT OF SALE (this “Amendment”) is made and
entered effective as of August 7, 2014 (the “Effective Date”), by and by and
among LEISURE LIVING PROPERTIES - HOLT, LLC, a Delaware limited liability
company, LEISURE LIVING PROPERTIES - DEWITT, LLC, a Delaware limited liability
company, LIFEHOUSE CRYSTAL MANOR PROPERTY, LLC, a Michigan limited liability
company, LIFEHOUSE WALDON WOODS PROPERTY, LLC, a Michigan limited liability
company, LIFEHOUSE - GOLDEN ACRES PROPERTIES, LLC, a Michigan limited liability
company, LIFEHOUSE – GOLDEN ACRES PROPERTIES II, LLC, a Michigan limited
liability company, LIFEHOUSE GRAND BLANC PROPERTIES, LLC, a Michigan limited
liability company, LIFEHOUSE CLARE PROPERTIES, LLC, a Michigan limited liability
company, LIFEHOUSE MT. PLEASANT PROPERTIES, LLC, a Michigan limited liability
company, LIFEHOUSE MT. PLEASANT PROPERTIES II, LLC, a Michigan limited liability
company, LIFEHOUSE - OAKRIDGE MANOR DIXON PROPERTIES, LLC, an Illinois limited
liability company, LIFEHOUSE - OAKRIDGE MANOR ROCKFORD PROPERTIES, LLC, an
Illinois limited liability company, LIFEHOUSE PRESTIGE COMMONS PROPERTIES, LLC,
a Michigan limited liability company, LEISURE LIVING PROPERTIES – BUCHANAN, LLC,
a Michigan limited liability company, LIFEHOUSE BUCHANAN PROPERTY-II, LLC, a
Michigan limited liability company, LEISURE LIVING PROPERTIES – GRAND RAPIDS,
LLC, a Michigan limited liability company, and LEISURE LIVING PROPERTIES –
HOLLAND, LLC, a Michigan limited liability company (collectively, “Sellers” and
individually, a “Seller”, as the context requires), LIFEHOUSE HOLDINGS, LLC, a
Delaware limited liability company (the “Seller Representative”) and AMERICAN
REALTY CAPITAL HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (“ARC OP I”).
WHEREAS, Seller and ARC OP I entered into that certain Agreement of Sale dated
June 16, 2014, as amended by that certain First Amendment to Agreement of Sale
dated July 20, 2014 (the “Agreement”), and Seller and ARC OP I desire to further
amend the Agreement as hereinafter set forth.
NOW, THEREFORE, in consideration of the agreements hereinafter set forth and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller, ARC OP I and Purchaser (as herein defined) agree as
follows:


1.
Recitals and Defined Terms. The foregoing recitals are true and correct and are
incorporated herein by reference. Except as expressly provided herein, all
capitalized terms used herein and not expressly defined shall have the meaning
given to them in the Agreement.




1



--------------------------------------------------------------------------------




2.
Assignment. ARC OP I hereby assigns the Agreement and all of its rights and
obligations thereunder to AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (the “Purchaser”); and
Purchaser hereby accepts and acknowledges such assignment and assumes and agrees
to perform such obligations. Seller acknowledges and consents to such assignment
and acknowledges and agrees that, notwithstanding the requirements and
provisions of Section 19(e) of the Agreement, (i) ARC OP I retains no rights or
obligations under the Agreement, and (ii) AMERICAN REALTY CAPITAL HEALTHCARE
TRUST II OPERATING PARTNERSHIP, L.P., a Delaware limited partnership is
hereafter, the “Purchaser” for all purposes of the Agreement. By its signature
below, Purchaser acknowledges that all knowledge of ARC OP I shall be imputed to
Purchaser for all purposes of the Agreement, and Purchaser affirms and makes to
Seller all of the representations and warranties of “Purchaser” set forth in
Section 9 of the Agreement.



3.
Purchaser Credit. Without limitation of any other credits provided in the
Agreement, at Closing Seller will provide a credit to Purchaser in the amount of
Two Hundred Fifty Thousand Dollars ($250,000.00).



4.
Closing Date. Notwithstanding anything in the Agreement to the contrary, the
parties agree that (i) the Closing for all Properties located in the State of
Michigan will occur on August 28, 2014 or such later date as to which the
parties may otherwise mutually agree upon, and (ii) the Closing for all
Properties located in the State of Illinois will occur on the date which is
thirty-one (31) days following the submission by Sellers of notice to residents
of such Properties of the change of ownership occurring with respect to such
Properties required by applicable regulations.



5.
Estoppel Certificates. Seller will make commercially reasonable efforts to have
estoppels previously provided on behalf of Purchaser relating to certain
easements and other third-party rights identified in the Title Commitments
executed by applicable third-parties prior to Closing. For the avoidance of
doubt, the receipt of executed copies of such estoppels is not a condition to
Closing that would otherwise allow Purchaser to delay Closing. For purposes of
the foregoing, if (i) the applicable Seller sends the proposed estoppel
certificates to the applicable easement party using the notice address provided
in the applicable easement document (if any), or using the address of the
benefitted parcel in the applicable easement document, (ii) the applicable
Seller sends a follow up notice to such address, and the applicable Seller
receives no response, then the foregoing efforts shall be deemed to satisfy the
requirement to use “commercially reasonable efforts” to obtain the estoppel.


2



--------------------------------------------------------------------------------






6.
Title Objections. Purchaser previously delivered its notice of title and survey
objections to Seller in accordance with Section 4(a) of the Agreement. Such
notice included objections to the Chesterfield, Michigan title commitment File
No. 14000070840 issued by Stewart Title Guaranty Company (the “Commitment”) and
the related survey relating to a certain Facility known as Prestige Commons
located in Chesterfield, Michigan (the “Chesterfield Property”). In particular,
Purchaser specifically objected to an encroachment of the building into a
Detroit Edison Underground Easement recorded in Book 16223, page 822 of the
public records (the “Applicable Easement”), as described in the Commitment, and
as depicted on the survey. Seller indicated in its Seller’s Response Notice that
Seller will not cure this objection. Accordingly, Purchaser hereby reserves its
right to terminate the Agreement solely with respect to the Chesterfield
Property, unless at or prior to Closing, Purchaser or Seller is able to obtain
one of the following (hereinafter, the “Chesterfield Title Condition”):
(i) written evidence, in recordable form, that Detroit Edison has permanently
abandoned the use of the Applicable Easement, or (ii) a title insurance
commitment issued by either Stewart Title, First American Title Insurance
Company, or another title insurance company reasonably acceptable to Purchaser,
with an endorsement in the form of Exhibit A attached hereto or a similar
endorsement containing substantially similar coverage for Purchaser. In the
event the foregoing Chesterfield Title Condition has not been satisfied at the
time for the scheduled Closing to occur under the Agreement, then (w) Purchaser
shall be obligated to proceed to Closing (on the schedule date for Closing) with
respect to all of the other Properties other than the Chesterfield Property, (x)
the applicable portion of the Purchase Price allocable to the Chesterfield
Property shall not be paid unless and until a closing occurs with respect to the
Chesterfield Property, (y) the applicable portion of the Deposit allocable to
the Chesterfield Property shall be retained by the Escrow Agent, and (z) the
closing solely with respect to the Chesterfield Property shall be delayed and
shall occur ten (10) business days after the Chesterfield Title Condition has
been satisfied, provided, however, that in the event the closing on the
Chesterfield Property has not occurred on or before sixty (60) days after the
closing occurs on the remainder of the Properties, then either party shall have
the right to terminate the Agreement solely with respect to the Chesterfield
Property.

7.
Excluded Liabilities. Sellers and Purchaser hereby acknowledge and agree that,
notwithstanding anything in this Agreement to the contrary, the term “Excluded
Liabilities” shall include all liabilities of the Operators arising prior to
Closing. Neither New Operator nor Purchaser shall be deemed to assume any of the
liabilities of the Operators arising prior to Closing.




3



--------------------------------------------------------------------------------




8.
Due Diligence Notice. The Due Diligence Notice required by Section 4(d)(iii) of
the Agreement is hereby deemed to have been given by Purchaser indicating
Purchaser’s election to consummate the purchase of the Properties in accordance
with the terms of the Agreement.



9.
Agreement Remains In Effect. The Agreement, as previously amended and modified
by this Amendment, is hereby ratified and affirmed as binding and in full force
and effect.



10.
Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original. This Amendment may be executed by
counterpart signatures and all counterpart signature pages shall constitute a
part of this Agreement. Delivery of a counterpart hereof via facsimile
transmission or by electronic mail transmission, including but not limited to an
Adobe file format document (also known as a PDF file), shall be as effective as
delivery of a manually executed counterpart hereof.





[Signature Pages Follow.]





4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Agreement of Sale as of the date first above written.


ARC OP I:
AMERICAN REALTY CAPITAL HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership


By: American Realty Capital Healthcare Trust, Inc.,
   a Maryland corporation,
   its general partner
 
By:      /s/ Edward M. Weil, Jr.         
Name: Edward M. Weil, Jr.
Title: President
      



PURCHASER:


AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership


By: American Realty Capital Healthcare Trust II, Inc.,
   a Maryland corporation,
   its general partner
 
By:      /s/ Edward M. Weil, Jr.         
Name: Edward M. Weil, Jr.
Title: President
      




SIGNATURE PAGES TO
SECOND AMENDMENT TO AGREEMENT OF SALE



--------------------------------------------------------------------------------






SELLER REPRESENTATIVE:


LIFEHOUSE Holdings, LLC,
a Delaware limited liability company


By:
LifeHouse Investors I, LLC,

a Delaware limited liability company, its Sole Member




By:     /s/ Marc Porosof                    
Name: Marc Porosoff
Title:     Authorized Signatory




By:     /s/ Jordan Socaransky                    
Name: Jordan Socaransky
Title:      Authorized Signatory

ADDITIONAL SIGNATURE PAGES TO
SECOND AMENDMENT TO AGREEMENT OF SALE



--------------------------------------------------------------------------------






SELLERS:
LEISURE LIVING PROPERTIES - HOLT, LLC,
a Delaware limited liability company


By:
LifeHouse Holdings, LLC, a Delaware limited liability company, its Sole Member



By:
LifeHouse Investors I, LLC, a Delaware limited liability company, its Sole
Member



    
By:    /s/ Marc Porosof        
Name: Marc Porosoff
Title: Authorized Signatory


By:    /s/ Jordan Socaransky        
Name: Jordan Socaransky
Title:     Authorized Signatory




LEISURE LIVING PROPERTIES - DEWITT, LLC,
a Delaware limited liability company


By:
LifeHouse Holdings, LLC, a Delaware limited liability company, its Sole Member



By:
LifeHouse Investors I, LLC, a Delaware limited liability company, its Sole
Member

    
    
By:    /s/ Marc Porosof        
Name: Marc Porosoff
Title: Authorized Signatory


By:    /s/ Jordan Socaransky        
Name: Jordan Socaransky
Title:     Authorized Signatory





ADDITIONAL SIGNATURE PAGES TO
SECOND AMENDMENT TO AGREEMENT OF SALE



--------------------------------------------------------------------------------




LIFEHOUSE CRYSTAL MANOR PROPERTY, LLC,
a Michigan limited liability company


By:
LifeHouse Holdings, LLC, a Delaware limited liability company, its Sole Member



By:
LifeHouse Investors I, LLC, a Delaware limited liability company, its Sole
Member



    
By:    /s/ Marc Porosof        
Name: Marc Porosoff
Title: Authorized Signatory


By:    /s/ Jordan Socaransky        
Name: Jordan Socaransky
Title:     Authorized Signatory




LIFEHOUSE WALDON WOODS PROPERTY, LLC,
a Michigan limited liability company


By:
LifeHouse Holdings, LLC, a Delaware limited liability company, its Sole Member



By:
LifeHouse Investors I, LLC, a Delaware limited liability company, its Sole
Member



        
By:    /s/ Marc Porosof        
Name: Marc Porosoff
Title: Authorized Signatory


By:    /s/ Jordan Socaransky        
Name: Jordan Socaransky
Title:     Authorized Signatory

ADDITIONAL SIGNATURE PAGES TO
SECOND AMENDMENT TO AGREEMENT OF SALE



--------------------------------------------------------------------------------






LIFEHOUSE - GOLDEN ACRES PROPERTIES, LLC,
a Michigan limited liability company


By:
LifeHouse Holdings, LLC, a Delaware limited liability company, its Sole Member



By:
LifeHouse Investors I, LLC, a Delaware limited liability company, its Sole
Member



    
        
By:    /s/ Marc Porosof        
Name: Marc Porosoff
Title: Authorized Signatory


By:    /s/ Jordan Socaransky        
Name: Jordan Socaransky
Title:     Authorized Signatory






LIFEHOUSE – GOLDEN ACRES PROPERTIES II, LLC, a Michigan limited liability
company


By:
LifeHouse Holdings, LLC, a Delaware limited liability company, its Sole Member



By:
LifeHouse Investors I, LLC, a Delaware limited liability company, its Sole
Member



    
        
By:    /s/ Marc Porosof        
Name: Marc Porosoff
Title: Authorized Signatory


By:    /s/ Jordan Socaransky        
Name: Jordan Socaransky
Title:     Authorized Signatory

ADDITIONAL SIGNATURE PAGES TO
SECOND AMENDMENT TO AGREEMENT OF SALE



--------------------------------------------------------------------------------






LIFEHOUSE GRAND BLANC PROPERTIES, LLC,
a Michigan limited liability company


By:
LifeHouse Holdings, LLC, a Delaware limited liability company, its Sole Member



By:
LifeHouse Investors I, LLC, a Delaware limited liability company, its Sole
Member



    
        
By:    /s/ Marc Porosof        
Name: Marc Porosoff
Title: Authorized Signatory


By:    /s/ Jordan Socaransky        
Name: Jordan Socaransky
Title:     Authorized Signatory




LIFEHOUSE CLARE PROPERTIES, LLC,
a Michigan limited liability company


By:
LifeHouse Holdings, LLC, a Delaware limited liability company, its Sole Member



By:
LifeHouse Investors I, LLC, a Delaware limited liability company, its Sole
Member



    
        
By:    /s/ Marc Porosof        
Name: Marc Porosoff
Title: Authorized Signatory


By:    /s/ Jordan Socaransky        
Name: Jordan Socaransky
Title:     Authorized Signatory



ADDITIONAL SIGNATURE PAGES TO
SECOND AMENDMENT TO AGREEMENT OF SALE



--------------------------------------------------------------------------------






LIFEHOUSE MT. PLEASANT PROPERTIES, LLC,
a Michigan limited liability company


By:
LifeHouse Holdings, LLC, a Delaware limited liability company, its Sole Member



By:
LifeHouse Investors I, LLC, a Delaware limited liability company, its Sole
Member



    
        
By:    /s/ Marc Porosof        
Name: Marc Porosoff
Title: Authorized Signatory


By:    /s/ Jordan Socaransky        
Name: Jordan Socaransky
Title:     Authorized Signatory




LIFEHOUSE MT. PLEASANT PROPERTIES II, LLC,
a Michigan limited liability company


By:
LifeHouse Holdings, LLC, a Delaware limited liability company, its Sole Member



By:
LifeHouse Investors I, LLC, a Delaware limited liability company, its Sole
Member



    
        
By:    /s/ Marc Porosof        
Name: Marc Porosoff
Title: Authorized Signatory


By:    /s/ Jordan Socaransky        
Name: Jordan Socaransky
Title:     Authorized Signatory

ADDITIONAL SIGNATURE PAGES TO
SECOND AMENDMENT TO AGREEMENT OF SALE



--------------------------------------------------------------------------------






LIFEHOUSE - OAKRIDGE MANOR DIXON PROPERTIES, LLC,
an Illinois limited liability company


By:
LifeHouse Holdings, LLC, a Delaware limited liability company, its Sole Member



By:
LifeHouse Investors I, LLC, a Delaware limited liability company, its Sole
Member



    
        
By:    /s/ Marc Porosof        
Name: Marc Porosoff
Title: Authorized Signatory


By:    /s/ Jordan Socaransky        
Name: Jordan Socaransky
Title:     Authorized Signatory




LIFEHOUSE - OAKRIDGE MANOR ROCKFORD PROPERTIES, LLC,
an Illinois limited liability company


By:
LifeHouse Holdings, LLC, a Delaware limited liability company, its Sole Member



By:
LifeHouse Investors I, LLC, a Delaware limited liability company, its Sole
Member



    
        
By:    /s/ Marc Porosof        
Name: Marc Porosoff
Title: Authorized Signatory


By:    /s/ Jordan Socaransky        
Name: Jordan Socaransky
Title:     Authorized Signatory

ADDITIONAL SIGNATURE PAGES TO
SECOND AMENDMENT TO AGREEMENT OF SALE



--------------------------------------------------------------------------------






LIFEHOUSE PRESTIGE COMMONS PROPERTIES, LLC, a Michigan limited liability company


By:
LifeHouse Holdings, LLC, a Delaware limited liability company, its Sole Member



By:
LifeHouse Investors I, LLC, a Delaware limited liability company, its Sole
Member



            
By:    /s/ Marc Porosof        
Name: Marc Porosoff
Title: Authorized Signatory


By:    /s/ Jordan Socaransky        
Name: Jordan Socaransky
Title:     Authorized Signatory






LEISURE LIVING PROPERTIES – BUCHANAN, LLC,
a Michigan limited liability company


By:
LifeHouse Holdings, LLC, a Delaware limited liability company, its Sole Member



By:
LifeHouse Investors I, LLC, a Delaware limited liability company, its Sole
Member



            
By:    /s/ Marc Porosof        
Name: Marc Porosoff
Title: Authorized Signatory


By:    /s/ Jordan Socaransky        
Name: Jordan Socaransky
Title:     Authorized Signatory



ADDITIONAL SIGNATURE PAGES TO
SECOND AMENDMENT TO AGREEMENT OF SALE



--------------------------------------------------------------------------------






LIFEHOUSE BUCHANAN PROPERTY-II, LLC,
a Michigan limited liability company


By:
LifeHouse Holdings, LLC, a Delaware limited liability company, its Sole Member



By:
LifeHouse Investors I, LLC, a Delaware limited liability company, its Sole
Member

    
        
By:    /s/ Marc Porosof        
Name: Marc Porosoff
Title: Authorized Signatory


By:    /s/ Jordan Socaransky        
Name: Jordan Socaransky
Title:     Authorized Signatory






LEISURE LIVING PROPERTIES – GRAND RAPIDS, LLC, a Michigan limited liability
company


By:
LifeHouse Holdings, LLC, a Delaware limited liability company, its Sole Member



By:
LifeHouse Investors I, LLC, a Delaware limited liability company, its Sole
Member



            
By:    /s/ Marc Porosof        
Name: Marc Porosoff
Title: Authorized Signatory


By:    /s/ Jordan Socaransky        
Name: Jordan Socaransky
Title:     Authorized Signatory



ADDITIONAL SIGNATURE PAGES TO
SECOND AMENDMENT TO AGREEMENT OF SALE



--------------------------------------------------------------------------------






LEISURE LIVING PROPERTIES – HOLLAND, LLC, a Michigan limited liability company


By:
LifeHouse Holdings, LLC, a Delaware limited liability company, its Sole Member



By:
LifeHouse Investors I, LLC, a Delaware limited liability company, its Sole
Member



    
        
By:    /s/ Marc Porosof        
Name: Marc Porosoff
Title: Authorized Signatory


By:    /s/ Jordan Socaransky        
Name: Jordan Socaransky
Title:     Authorized Signatory



ADDITIONAL SIGNATURE PAGES TO
SECOND AMENDMENT TO AGREEMENT OF SALE

